DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2020 has been entered.
 
Status of the Claims
Claim 12 has been cancelled. Claims 1, 8 – 11, 13, and 17 have been amended. Claims 2 – 7, 14 – 16, and 18 are as previously presented. Therefore, claims 1 – 11 and 13 – 18 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the previously set-forth objections to claims 8, 9 and 13, and the previously set-forth 112(b) rejection of claims 17 – 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 9 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2010-091220) in view of Valentas et al. (US 2009/0148800).
Regarding claim 1, Kimura teaches a modular furnace cooling wall (see annotated Fig. 11, version 1), comprising:
a plurality of segments wherein each interior segment houses or defines a cooling fluid conduit having an inlet and an outlet (cooling gas (labeled CG) flows through the conduit, indicating the presence of an inlet and an outlet) both configured to be connected in fluid communication to a cooling fluid manifold (Fig. 9 (which shows a cross-sectional side-view of Fig. 11): “annular cooling air supply header 33” [Google patents translation of Kimura]; Fig. 9 shows header 33 connected to the inlet of pipe 31 via “trachea 34”, this indicates that header 33 and trachea 34 form a cooling fluid manifold; the outlet of pipe 31 is in fluid communication with the inlet of pipe 31, and the inlet of pipe 31 is in fluid communication with the cooling fluid manifold comprising header 33 and trachea 34; therefore, the inlet and outlet are both connected in fluid communication to the cooling fluid manifold); 
wherein a first side of each segment defines a concave groove or channel (see annotated Fig. 11, version 1); 
wherein a second side of each segment defines a convex edge (see annotated Fig. 11, version 1);
wherein the plurality of segments are assembled so that the convex edge of one or more of the segments is received within the concave groove of an adjacent segment (see annotated Fig. 11, version 1);
wherein the cooling wall comprises a height and wherein each of the plurality of segments vertically extends along a majority of the height (see annotated Fig. 9, which shows a cross-sectional side-view of Fig. 11).

    PNG
    media_image1.png
    584
    700
    media_image1.png
    Greyscale
Fig. 11 of Kimura, version 1

    PNG
    media_image2.png
    635
    674
    media_image2.png
    Greyscale

Fig. 9 of Kimura

Valentas is related to fluid-cooled furnace panels [0043]. Valentas discloses wherein a plurality of segments are metallic (Valentas describes fluid-cooled furnace panels 14’ and 14’’: “panels 14' and 14'' may be fabricated from any durable and thermally conductive metal or metal alloy. However, a presently preferred material is primarily formed from cast copper because of its high thermal conductivity and demonstrated durability in high energy industrial furnace applications” [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of segments are metallic. This allows for achieving a desired thermal conductivity and durability, as recognized by Valentas [0043].

Regarding claim 2, Kimura teaches the modular furnace cooling wall of claim 1 further comprising one or more end segments having a first side defining either a concave groove or channel or a convex edge and a second side defining a generally flat surface (see Fig. 11, version 2; the segment shown as the end segment in Fig. 11, version 2, is considered to be an end segment since it is positioned at the end of an adjacent segment).

    PNG
    media_image3.png
    613
    705
    media_image3.png
    Greyscale

Fig. 11 of Kimura, version 2
Regarding claim 3, Kimura teaches the modular furnace cooling wall of claim 2 wherein at least one of the one or more end segments is assembled to the first side or the second side of at least one of the segments (annotated Fig. 11, version 2: position ‘B’ denotes where an end segment is shown assembled to the (second) side of one of the segments), wherein the generally flat surface of the end segment is disposed as an outer sidewall of the modular furnace cooling wall (see annotated Fig. 11, version 2).

Regarding claim 4, Kimura teaches the modular furnace cooling wall of claim 2 wherein the first side of each of the one or more end segments defining either a concave groove or channel or a convex edge is assembled to a mating side of one of the plurality of segments (see annotated Fig. 11, version 2, showing first side of end segment assembled to a mating side of the segment labeled ‘A’).

Regarding claim 5, Kimura teaches the modular furnace cooling wall of claim 1 further comprising a mounting plate or bracket (Fig. 11, version 1: element 15) to which each of the segments is removably pinned or otherwise removably attached (segments 14 are mounted to element 15 [Abstract]; these elements can be considered removably attached, since application of a sufficient amount of force would detach the elements).

Regarding claim 6, Kimura teaches the modular furnace cooling wall of claim 2 further comprising one or more support braces or brackets (Fig. 11, version 1: element 15) removably attached to one or more of the segments or end segments (segments 14 are mounted to element 15 [Abstract]; these elements can be considered removably attached, since application of a sufficient amount of force would detach the elements).

Regarding claim 7, Kimura teaches wherein the modular furnace cooling wall defines a curved wall, a semi-circular wall, a circular wall or an enclosed wall the perimeter of which defines a geometric or non-geometric shape (Fig. 11, version 1).

Regarding claim 8, Kimura teaches the modular furnace cooling wall of claim 1 further comprising the cooling fluid manifold in fluid communication with the inlet and outlet of each segment (Fig. 9 (which shows a cross-sectional side-view of Fig. 11): “annular cooling air supply header 33” [Google patents translation of Kimura]; Fig. 9 shows header 33 connected to the inlet of pipe 31 via “trachea 34”, this indicates that header 33 and trachea 34 form a cooling fluid manifold; the outlet of pipe 31 is in fluid communication with the inlet of pipe 31, and the inlet of pipe 31 is in fluid communication with the cooling fluid manifold comprising header 33 and trachea 34; therefore, the inlet and outlet are both connected in fluid communication to the cooling fluid manifold).

Regarding claim 9, Kimura teaches the modular furnace cooling wall of claim 2 further comprising the cooling fluid manifold in fluid communication with the inlet and outlet of each segment and end segment (Fig. 9 (which shows a cross-sectional side-view of Fig. 11): “annular cooling air supply header 33” [Google patents translation of Kimura]; Fig. 9 shows header 33 connected to the inlet of pipe 31 via “trachea 34”, this indicates that header 33 and trachea 34 form a cooling fluid manifold; the outlet of pipe 31 is in fluid communication with the inlet of pipe 31, and the inlet of pipe 31 is in fluid communication with the cooling fluid manifold comprising header 33 and trachea 34; therefore, the inlet and outlet are both connected in fluid communication to the cooling fluid manifold).

Regarding claim 14, Kimura teaches wherein the first side of each segment is a first lateral side of each segment and the second side of each segment is a second lateral side of each segment (see annotated Fig. 11, version 1; note: ‘lateral’ is defined as “of or relating to the side; situated at, proceeding from, or directed to a side” [dictionary.com]; therefore, any side of the segment can be considered a ‘lateral side’).

Regarding claim 15, Kimura teaches wherein the first side of each of the one or more end segments is a first lateral side and the second side of each of the one or more end segments is a second lateral side (see annotated Fig. 11, version 2; note: ‘lateral’ is defined as “of or relating to the side; 

Regarding claim 16, Kimura does not expressly teach wherein the segments and/or the one or more end segments are of different lengths.
However, the courts have held the following: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A.

Claims 10 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2010-091220) in view of Valentas et al. (US 2009/0148800) and Buhler (US 4,443,188).
Regarding claim 10, Kimura teaches an interior segment of a modular furnace cooling wall, the interior segment comprising:
a housing which defines or houses a cooling fluid conduit having an inlet and an outlet (cooling gas (labeled CG) flows through the conduit, indicating the presence of an inlet and an outlet) both configured to be connected in fluid communication to a cooling fluid manifold (Fig. 9 (which shows a cross-sectional side-view of Fig. 11): “annular cooling air supply header 33” [Google patents translation of Kimura]; Fig. 9 shows header 33 connected to the inlet of pipe 31 via “trachea 34”, this indicates that header 33 and trachea 34 form a cooling fluid manifold; the outlet of pipe 31 is in fluid communication with the inlet of pipe 31, and the inlet of pipe 31 is in fluid communication with the cooling fluid manifold comprising header 33 and trachea 34; therefore, the inlet and outlet are both connected in fluid communication to the cooling fluid manifold); 
a first lateral side of the housing defining a concave groove or channel;


    PNG
    media_image4.png
    584
    705
    media_image4.png
    Greyscale

Fig. 11 of Kimura, version 3
Kimura does not expressly disclose wherein the interior segment is formed of metal.
Valentas discloses fluid-cooled furnace panels 14’ and 14’’ which are formed of metal: “panels 14' and 14'' may be fabricated from any durable and thermally conductive metal or metal alloy. However, a presently preferred material is primarily formed from cast copper because of its high thermal conductivity and demonstrated durability in high energy industrial furnace applications” [0043]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the interior segment is formed of metal. This allows for achieving a desired thermal conductivity and durability, as recognized by Valentas [0043].
Kimura does not expressly teach wherein the inlet and outlet of each housing are located at a top of each housing.
Buhler is related to a liquid cooling arrangement for industrial furnaces [title]. Buhler teaches wherein an inlet and outlet are located at the top of a cooling arrangement (Fig. 2 shows a cooling 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the inlet and outlet of each housing are located at a top of each housing. In Kimura, the inlet is located at a bottom portion of a housing, while the outlet is located at a top portion of the housing. By locating the inlet and outlet together, both at the top portion, a single element (cooling liquid distribution chamber 1 of Buhler) can be utilized for the supply and exhaust of cooling fluid, rather than the separate cooling fluid supply (header 33 and trachea 34 of Kimura) and exhaust (exhaust pipe 35 and exhaust header 25 of Kimura).

Regarding claim 11, Kimura teaches an end segment for a modular furnace cooling wall (see annotated Fig. 11, version 4; the segment shown as the end segment is considered to be an end segment since it is positioned at the end of an adjacent segment), the end segment comprising:
a generally rectilinear (the generally rectilinear shape is shown more clearly in Fig. 13) housing which defines or houses a cooling fluid conduit having an inlet and an outlet (cooling gas (labeled CG) flows through the conduit, indicating the presence of an inlet and an outlet) both configured to be connected in fluid communication to a cooling fluid manifold (Fig. 9 (which shows a cross-sectional side-view of Fig. 11): “annular cooling air supply header 33” [Google patents translation of Kimura]; Fig. 9 shows header 33 connected to the inlet of pipe 31 via “trachea 34”, this indicates that header 33 and trachea 34 form a cooling fluid manifold; the outlet of pipe 31 is in fluid communication with the inlet of pipe 31, and the inlet of pipe 31 is in fluid communication with the cooling fluid manifold comprising header 33 and trachea 34; therefore, the inlet and outlet are both connected in fluid communication to the cooling fluid manifold);
a first lateral side of the housing defining either a concave groove or channel or a convex edge; 
a second lateral side defining a generally flat surface (see annotated Fig. 11, version 4; note: ‘lateral’ is defined as “of or relating to the side; situated at, proceeding from, or directed to a side” [dictionary.com]; therefore, any side of the end segment can be considered a ‘lateral side’).

    PNG
    media_image5.png
    613
    705
    media_image5.png
    Greyscale

Fig. 11 of Kimura, version 4

Kimura does not expressly disclose wherein the end segment is formed of copper or steel.
Valentas discloses fluid-cooled furnace panels 14’ and 14’’ which are formed of metal: “panels 14' and 14'' may be fabricated from any durable and thermally conductive metal or metal alloy. However, a presently preferred material is primarily formed from cast copper because of its high thermal conductivity and demonstrated durability in high energy industrial furnace applications” [0043]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the end segment is formed of copper or steel. This allows for achieving a desired thermal conductivity and durability, as recognized by Valentas [0043].
Kimura does not expressly teach wherein the inlet and outlet of each housing are located at a top of each housing.
Buhler teaches wherein an inlet and outlet are located at the top of a cooling arrangement (Fig. 2 shows a cooling arrangement for a furnace, which comprises cooling fluid inlet 4a and outlet 4b, both located at the top of the cooling arrangement).


Regarding claim 13, Kimura does not expressly teach wherein the inlet and outlet of each segment are located at a top of each segment and are configured to be connected in fluid communication to the cooling fluid manifold installed on top of the modular furnace cooling wall.
Buhler teaches wherein an inlet and outlet are located at the top of a cooling arrangement (Fig. 2 shows a cooling arrangement for a furnace, which comprises cooling fluid inlet 4a and outlet 4b, both located at the top of the cooling arrangement) and are configured to be connected in fluid communication to a cooling fluid manifold (Fig. 2, cooling liquid distribution chamber 1 of Buhler) installed on top of the modular furnace cooling wall (“this cooling liquid system could, for example, form a cooling segment for the furnace wall of an arc furnace” [Col. 5, lines 34-36]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the inlet and outlet of each segment are located at a top of each segment and are configured to be connected in fluid communication to the cooling fluid manifold installed on top of the modular furnace cooling wall. In Kimura, the inlet is located at a bottom portion of a housing, while the outlet is located at a top portion of the housing. By locating the inlet and outlet together, both at the top portion, a single element (cooling liquid distribution chamber 1 of Buhler) can be utilized for the supply and exhaust of cooling fluid, rather than the separate cooling fluid supply (header 33 and trachea 34 of Kimura) and exhaust (exhaust pipe 35 and exhaust header 25 of Kimura).


Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2010-091220) in view of Valentas et al. (US 2009/0148800) and in view of Shver (US 2002/0001332).
Regarding claim 17, Kimura does not expressly teach further comprising a cut-out section defined by the segments and/or the one or more end segments and configured to accommodate a burner housing.
Shver is related to a fluid-cooled mounting enclosure for a furnace [Abstract]. Shver teaches a cut-out section defined by the segments and/or the one or more end segments and configured to accommodate a burner housing (Fig. 2 shows a wall formed of “fluid cooled panels 23” [0049]; Figs 19 and 20 show one of the panels 23 comprising a cut-out section with mounting enclosure 14 and burner 10 [0074]; “The burners 10 are preferably mounted through an opening in the fluid cooling coils 22 of a side wall panel 23 of the furnace 15 into generally rectangular shaped mounting enclosures 14” [0051]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising a cut-out section defined by the segments and/or the one or more end segments and configured to accommodate a burner housing. This particular configuration as taught by Shver allows burners to be positioned “closer to the molten metal and directed more to the center of the furnace so they can be more efficient in operation” [0014]).

Regarding claim 18, Kimura does not expressly teach further comprising a burner housing installed in the cut-out section.
Shver teaches a burner housing installed in the cut-out section (Figs. 19 and 20, mounting enclosure 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising a burner housing installed in the cut-out section. This particular configuration as taught by Shver allows burners to be positioned “closer to the molten metal and directed more to the center of the furnace so they can be more efficient in operation” [0014]).

Response to Arguments
Applicant's arguments filed 1 December 2020 have been fully considered but they are not persuasive. On page 7, Applicant states, “Applicant has amended claim 1 to provide that the claimed segments extend along a majority of the height of the cooling wall. Support is found in at least Fig. 7. Kimura fails to teach or suggest these features because it describes a fireproof block 17 formed of refractory brick, not metal, and blocks 17 are clearly stepped vertically as shown in Fig. 11.”
However, regarding the argument that blocks 17 “are clearly stepped vertically as shown in Fig. 11,” it is unclear what Applicant means by ‘stepped vertically.’ If Applicant intends this to mean that blocks 17 are stacked vertically, this does not preclude the Kimura reference from reading on the claimed limitation, “wherein the cooling wall comprises a height and wherein each of the plurality of segments vertically extends along a majority of the height,” as described in the rejection of claim 1. Specifically, annotated Figs. 9 and 11, included as part of the rejection of claim 1, show a segment of the ‘plurality of segments,’ each of which extends vertically along a majority of a height of the cooling wall as shown. Regarding the claimed limitation, “wherein the plurality of segments are metallic,” the Examiner has relied on the Valentas reference in view of Applicant’s amendment to include this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/E.M.S./Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761